DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 12/24/2019 for application number 16/726,591. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims, and certified copy of foreign priority application.
Claims 1 – 6 are presented for examination.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Drawings
Examiner contends that the drawings filed 12/24/2019 are acceptable for examination proceedings.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination unit that determines…” and “a notification unit that notifies” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraphs [0056-0059 and 0085] of applicant’s PGPUB 2020/0209941 appears to suggest the notification unit is a display unit. Paragraphs [0124 and 0129] appear to suggest the determination unit is system control unit 109.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioji PGPUB 2013/0182178.
As per claim 1, Shioji teaches an electronic device [FIG. 1 digital movie camera 1] comprising: 
a determination unit [FIG. CPU 16 and 0040-0044: (CPU performs the determinations of available power)] that determines whether or not an operation of the electronic device can be maintained, based on power supplied from an external device [FIG. 1 USB mobile power source 32] to the electronic device and power supplied from a battery [FIG. 1 battery 34], in a case the power supplied from the external device to the electronic device changes [0067-0068: (there is an embodiment in which the battery power is decreased during the moving-image photographing operation as a result of a sudden disconnection or drop of power from the mobile power source 32, and it is determined that there is insufficient remaining amount of battery power to continue recording)]; and 
[0069: (notification issued that displays a message on the LCD to warn the user of the insufficiency of the remaining amount of battery power)]. 

As per claim 2, Shioji teach the electronic device according to claim 1, wherein the information indicating the result of the determination by the determination unit includes information indicating a remaining amount of the battery and information indicating a state of the electronic device [0067 and 0069: (warns the user that the remaining amount of battery is an insufficient amount, and that the state of the digital movie camera is about to delete the recorded moving-image file due to insufficient battery)]. 
As per claim 3, Shioji teach the electronic device according to claim 1, wherein the determination unit determines whether or not an operation of the electronic device can be maintained, in a case the power supplied from the external device decreases [0067-0068: (determines that the moving-image photographing operation cannot continue or be maintained because battery is insufficient if power from the USB mobile power source is suddenly reduced)]. 

Claim 5 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 6 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioji PGPUB 2013/0182178, and further in view of Yoshida PGPUB 2003/0163614.
As per claim 4, Shioji teach The electronic device according to claim 1, further comprising an interface unit that includes a first terminal that receives power supplied from the external device to the electronic device [FIG. 1 USB terminal 30 and 0032: (USB mobile power source 32 provides power to digital movie camera 1 over USB terminal 30)].
Shioji does not teach a second terminal that communicates with the external device. Although Shioji shows a USB device 32 providing power to the digital movie 
Yoshida teaches a digital camera that receives power over a USB connection. Yoshida is therefore similar to Shioji. Yoshida further teaches a second terminal that communicates with the external device [FIG. 1 and 0022: (digital still camera is connected by USB to a printer 1, where the printer 1 provides power and data signals for communication to the camera)]. Yoshida shows a printer providing power and communicating with a digital camera over USB.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoshida’s teachings of providing USB data lines for communication between Shioji’s digital camera and the mobile power source. One of ordinary skill in the art would have been motivated to provide communication between Shioji’s digital camera and mobile power source to perform other useful functions on the mobile power source, such as printing an image sent from the digital camera.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Yan (PGPUB 2013/0254580) teaches determining if a USB host’s own battery is enough for running the host itself and the USB device.
Montero et al. (PGPUB 2018/0307290) teaches monitoring the power status of the internal battery and external battery.
Takashima (PGPUB 2013/0198535) teaches determining if the camera can be self-powered by its own battery or if it should request power from the host over USB.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANNY CHAN/Primary Examiner, Art Unit 2186